683 N.W.2d 674 (2004)
471 Mich. 865-869
PEOPLE
v.
JONES.
No. 125184.
Supreme Court of Michigan.
July 29, 2004.
SC: 125184. COA: 249125.
By order of April 30, 2004, the prosecuting attorney was directed to answer the defendant's application for leave to appeal. On order of the Court, the brief having been filed, the application for leave to appeal is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for vacation of the judgment of sentence in Wayne Circuit Court Docket No. 93-012808, because there was no valid conviction in that case. In all other respects, leave to appeal is DENIED because defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D) on the remaining issue.
We do not retain jurisdiction.